DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorniok et al. (US 20050127616) in view of Kessel (US 3063439).
 	Regarding claim 1, Dorniok et al. discloses a gasket assembly Fig. 4 of a device, comprising: a substrate 2 defining a mating surface configured to be sealed relative to another surface; and a sealing gasket 10 removably attached to the substrate.  However, Dorniok et al. fails to explicitly disclose a at least one recess.  Kessel a gasket assembly Fig. 3 disclose the use of recess 32 in within the gasket 16.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Dorniok et al. with a recess as taught by Kessel in order to lock the gasket and substrate in position (Col. 2, Ln. 3-7 of Kessel).
 	Regarding claim 2, the combination discloses wherein the gasket 10 comprises: a sealing wall abutting the mating surface of the substrate 2; and a sidewall 14 extending from a perimeter of the sealing wall and defining a circumferential recess (recess having 2) configured to receive a peripheral edge of the substrate for attaching the gasket to the substrate. 	Regarding claim 3, the combination discloses wherein the sidewall 14 defines a free end oriented generally parallel with the sealing wall, the circumferential recess defined between the free end of the sidewall and the sealing wall.
 	Regarding claim 4, the combination discloses wherein the gasket 10 and the substrate 2 each define one of a protrusion (28 of Kessel) or a corresponding recess 32 configured to receive the protrusion for fixing the gasket to the substrate. 	Regarding claim 5, the combination discloses wherein the protrusion (28 of Kessel) or corresponding recess 32 is formed on the sidewall 14 of the gasket 10, and wherein the other one of the protrusion or corresponding recess is formed on a sidewall of the substrate 2. 	Regarding claim 6, the combination discloses wherein the protrusion (28 of Kessel) comprises an expanded head (30 of Kessel) having a greater width than a width of another portion of the protrusion.
 	 Regarding claim 7, the combination discloses the invention as claimed above but fails to disclose a reverse wherein the recess is formed in the mating surface of the substrate, and wherein the gasket defines the protrusion on a side of the sealing wall abutting the mating surface of the substrate, the protrusion received within the recess of the substrate for fixing the gasket to the substrate.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the sealing according to the configuration of the assembly and since it has been held that a mere reversal of parts was held to be an obvious modification.
  	Regarding claim 13, the combination discloses wherein the substrate 2 defines an aperture 4 formed therein and the gasket 10 defines a through hole , wherein a fastener 30 is arranged through the through hole of the gasket and into the aperture of the substrate for securing the gasket to the substrate.  	Regarding claim 16, the combination discloses wherein the substrate 2 includes a plurality of arcuate protrusions (28 of Kessel) extending from the mating surface and arranged radially about the aperture 4.
 	Regarding claim 19, the combination discloses a gasket assembly, comprising: a substrate 2, including: a mating surface configured to be sealed relative to another surface; an aperture formed in the mating surface 4; and a protrusion (28 of Kessel) extending from the mating surface; a sealing gasket 10 removably attached to the substrate and arranged substantially over the mating surface, including: a through hole coaxially aligned with the aperture of the substrate; a recess surrounding the through hole; and an aperture formed through a bottom surface of the recess and receiving the protrusion of the substrate; and a fastener 30 arranged through the through hole of the gasket and into the aperture of the substrate for securing the gasket to the substrate.

Allowable Subject Matter
Claims 8-12, 14, 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teaches nor suggests all of the claimed subject matter of claims 8-12, 14, 15, 17, 18 and 20 including where a recess of the substrate defines an undercut, and where a portion of a protrusion of the gasket is received within the undercut. There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675